Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-9 and 17-36 are pending. 

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 17-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. All the dependent claims are included.
The recitations: “a site (e.g., into or onto bone, or in between bones)” in claims 1, 4, and 6; “e.g., relative to a reference standard” in claim 3; cancer (e.g., osteosarcoma) in claim 7;  collagen (e.g., type I collagen) in claim 25;  the osteoinductive factor (e.g., a compound of Formula (I)) in claims 18 and 29-30; include a broader term followed by exemplary language featuring a narrower scope which may lead to confusion over the intended scope of the claim because the metes and bounds of the claim containing that language are unclear rendering the claim indefinite. It is unclear whether the limitations in parenthesis or following by “e.g.” are part of the claimed invention and thus the claims are intended to be limiting to such specific examples. 
Amending the claims by deleting the phrase in parenthesis or followed by “e.g.” would obviate the rejection. 
Also, claim 7 recites the bone disease or disorder comprise cancer……. a malignancy of the bone. It is unclear whether said cancer is limited to bone cancer or encompass any cancer. if it is limited to bone cancer, it is a redundant to recite a malignancy of the bone later since bone cancer is a malignant tumor of a bone. Clarification is required.
		
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement Rejection 
Claims 6-7, 28, 30, 32, and 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a specific bone disorder such as bone fracture and osteoporosis with the claimed composition, does not reasonably provide enablement for the general prevention and treatment of each and every bone disease or disorder.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc., 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the art; (F)  The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  Some experimentation is not fatal; the issue is whether the amount of experimentation is “undue”; see In re Vaeck, 20 USPQ2d 1438, 1444. The analysis is as follows:
Breadth of claims: the claims are directed to a method of preventing or treating a bone disease or disorder. The claimed bone diseases or disorders are extremely varied in their causes and mode of action. There are for example, dozens of different genetic disorders that can trigger problems of bone. The scope of bone disorders is immense. The term includes common bone disorders such as Paget’s disease (“osteitis deformans”), osteopenia, and osteoporosis.  It also includes Dysplasias including  Osteogenesis imperfecta (which is classified into 4 forms),  Osteopoikilosis, Osteopetrosis (Albers-Schoenberg disease), achondroplasia, fibrous dysplasia, Osteochondromatosis,  Caffey’s disease, Lenz-Majewski syndrome, Melorheostosis, metaphyseal dysplasia (Pyle disease), pyknodysostosis, sclerosing diaphyseal dysplasia (Camurati-Engelmann Disease), spondyloepiphyseal dysplasia, Nail-patella syndrome, and many others.  There are also the Osteochondrodysplasias, including achondroplasia, Chondrodysplasia punctata, Chondrodysplasia punctata (which comes in Conradi-Hünermann form or rhizomelic form), Chondrodysplasia punctata, Chondroectodermal dysplasia (Ellis-van Creveld syndrome), Diastrophic dysplasia, Hypochondroplasia, Mesomelic dysplasia (which some in multiple forms, including Nievergelt, and Langer), Metaphyseal chondrodysplasia (which comes in several forms , including Jansen, Schmid, McKusick forms), Multiple epiphyseal dysplasia, Pseudoachondroplasia, and Spondyloepiphyseal dyspla..  There are also the Craniotubular Dysplasias:  Metaphyseal dysplasia (Pyle's disease), Craniometaphyseal dysplasia, and Frontometaphyseal dysplasia.  Somewhat related to these are the  Craniotubular Hyperostoses: Endosteal hyperostosis (van Buchem's syndrome), Sclerosteosis and Diaphyseal dysplasia (Camurati-Engelmann disease). There are forms of Osteosclerosis, including Albers-Schönberg disease, Osteopetrosis with precocious manifestations, Osteopetrosis with renal tubular acidosis and Pyknodysostosis. It includes dense bones disorders, including axial osteomalacia, fibrogenesis imperfecta ossium, sarcoidosis and tuberous scelrosis. Other bone disorders include Torus palatinus, cleidocranial dysostosis, coxa plana, Hand-Schueller-Christian disease, brachydactyly, calcium pyrophosphate deposition disease (CPPD), Wormian bones, tibia vara (Blount disease), cervical spine fusion (ankylosis), Crouzon syndrome, hereditary multiple exostosis, idiopathic scoliosis, slipped capital femoral epiphysis (SCFE),  celery-stalk metaphyses, Bankart deformity, Ollier disease, craniosynostosis, Erlenmeyer flask deformity, ivory vertebral body, spheroid calcification, acro-osteolysis, Caffey disease, cherubism, Sever disease, Sprengel deformity,  Letterer-Siwe disease, Pott's disease, Scheuermann disease, sabre-shin deformity, basilar invagination, degenerative disc disease, block vertebra, Kohler disease, hyperostosis frontalis interna, diastrophic dwarfism, posterior vertebral scalloping, multicentric reticulohistiocytosis, osteitis fibrosa, vertebra plana, Hill-Sachs deformity, Kienbock disease, spontaneous osteolysis, Osteochondritis dissecans,  and many, many more.  There are the Osteochondroses, which include Infrapatellar Tendinitis (Sinding-Larsen-Johansson Syndrome), Köhler's bone disease, Legg-Calvé-Perthes disease, Osgood-Schlatter disease, Scheuermann's disease, Panner disease, and others.  Osteomyelitis comes in a number of forms and can be secondary to a contiguous focus of infection or secondary to vascular insufficiency, and there is chronic osteomyelitis, including the formation of sequestrum (dead bone) associated with avascular necrosis of bone. Included also are bone tumors, including  Osteosarcomas (osteoblastic, chondroblastic, fibroblastic, telangiectatic, and others),  Hemangiosarcoma,  Periosteal chondrosarcoma, Periosteal fibrosarcoma,  Maxillary fibrosarcoma, Parosteal osteosarcoma, Periosteal osteosarcoma, Malignant mesenchymoma,  Liposarcoma,  synovial sarcoma,  Osteochondroma, Hemangioma, Myxoma of the jaw, Ossifying fibroma, Osteoma, Giant cell tumor of bone, multiple myeloma, solitary myeloma, reticulum cell sarcoma, malignant fibrous histiocytoma, desmoblastic fibroma of the bone, periosteal fibroma, lipoma, Hemangioendothelial sarcoma, Ewing’s sarcoma, chondroblastoma, and Multilobular tumor of bone. There are also tumor-like lesions, including osteoid Osteoma, non-osteogenic Fibroma, benign osteoblastoma, Solitary bone cyst, Juxtacortical bone cyst, Myositis ossificans, Villonodular synovitis and Epidermoid cyst of the phalanx. There are also secondary malignant deposits in bone.
Owing to the extreme variety of disorders of the bone (including bone marrow), there is no such thing as a “representative” or “typical” bone disorder.  Things like e.g. bone sarcomas, idiopathic scoliosis, dense bones disorders, Osteomyelitis, and cherubism really have almost nothing in common except being bone disorders. 
The nature of the invention and predictability in the art:  The invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor. See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
State of the Prior Art and Skill of those in the art: The claimed composition comprising a multivalent metal salt and osteoinductive factor such as phosphoserine.  So far as the examiner is aware, none of multivalent metal salts and osteoinductive factors have been used for the general prevention and treatment of bone disorders caused by various etiologies.
The state of the art is that the pharmacological art involves screening in vitro and in vivo to determine which compounds exhibit the desired pharmacological activities (i.e., what compounds can treat which specific disease or condition by what mechanism). There is no absolute predictability even in view of the seemingly high level of skill in the art. The existence of these obstacles establishes that the contemporary knowledge in the art would prevent one of ordinary skill in the art from accepting any therapeutic regimen on its face. In addition, the term “prevention" actually means to anticipate or counter in advance, to keep from happening, etc. and there is no disclosure as to how one skilled in the art can reasonably establish the basis and the type of subject to which the instant compounds can be administered in order to have the "preventative" effect.
One skilled in the art knows that bone disorders can arise from a huge assortment of unrelated causes.  These include Ehlers-Danlos syndrome; McCune-Albright Syndrome; galactosemia; cirrhosis; vitamin D malabsorption arising from GI disorders such as celiac disease, from pancreatic insufficiency, from biliary atresia and other sources; abnormal vitamin D metabolism arising from e.g. anticonvulsant therapy, chronic renal failure, etc.; hyperparathyroidism and hypoparathyroidism and pseudohypoparathyroidism; fluorosis (excessive fluoride intake);  ochronosis; lead poisoning; cadmium poisoning; Morquio's disease; Cushing’s disease; Gaucher disease; tyrosinemia; homocystinuria; scurvy; ToRCHS syndrome; renal osteodystrophy; Hypertrophic osteoarthropathy; Klippel-Feil syndrome; sickle cell anemia; glycogen storage disease; Niemann-Pick disease; hyperuricemia; renal transplantation; hemophilia; gout; histiocytosis X; Tuberculosis; hypervitaminosis A and D; frostbite; burns; leprosy;  polyvinylchloride exposure; progeria; acromegaly; basal cell nevus syndrome; Erdheim-Chester disease; psoriasis; Ligna-Franconi Diseasesteroids; shoulder dislocation; juvenile rheumatoid arthritis; Wilson’s Disease; hypophosphatasia and pseudo hypophosphatasia; ingestion of phosphate binding antacids, and of mineralization inhibitors such as Etidronate; dietary deficiencies in phosphate and calcium; brain tumors; alcohol abuse; bone fracture; bacterial or fungal infection; diabetes; caisson disease; irradiation; hemodialysis; hepatitis C; milk-alkali syndrome; carbonic anhydrase II deficiency and many, many more. Complicating matters is the fact that common bone conditions sometimes arise from a huge variety of sources.  For example, probably or definite causes for osteopenia include alcoholic liver disease, Brachydactylous dwarfism (Mseleni type), Cantú syndrome,  diabetes mellitus type 1,  Ehlers-Danlos syndrome,  Gnathodiaphyseal dysplasia, Hajdu-Cheney Syndrome, haemochromatosis, Infantile sialic acid storage disorder,  Iridogoniodysgenesis, Jacobsen syndrome, Kaler-Garrity-Stern syndrome, Nodulosis-arthropathy, osteolysis syndrome, Oncogenic osteomalacia, Peroxisomal bifunctional enzyme deficiency, Pointer syndrome, Primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC), Renal osteodystrophy, Shprintzen-Golberg craniosynostosis, steroid use, smoking, Spinal muscular atrophy type I, with congenital bone fractures, Vitamin D deficiency, Xylosylprotein 4-beta-galactosyltransferase (XGPT) deficiency and more. Osteopenia of prematurity has its own set of causes. The secondary malignant deposits in bone arise from primary malignancies in the thyroid, breast, bronchus, kidney and prostate. There are a wide assortment of genetic problems, many of them poorly understood, which cause bone disorders. And often, the cause is unknown.  For example, Paget’s disease is the second most common disorder of the bone, and its origin is unknown.
In addition, prevention involves “attacking” the underlying cause of those conditions or disorders, i.e., disrupting the mechanisms which give rise to such bone disorders. The skilled artisan is aware that the causes of bone disorders are multivariate and some of their etiologies were unknown at the time of the invention as stated above. For the purposes of enablement, the specification must provide reasonable detail in order for those skilled in the art to carry out the invention.  In this case, the specification must disclose a means of preventing those bone disorders regardless of the underlying causes thereof.   Neither the teachings in the art nor the disclosure of the specification enable a person of ordinary kill in the art to practice the claimed method of preventing those bone disorders when the underlying etiology of the disorder is multifaceted and has not been fully elucidated.  
The specific skill level varies greatly according to which disorder is involved. For osteoporosis, the skill level is good. For many others, the skill level is extremely low, as there have been no successful pharmacological treatments. An example is the assorted osteosarcomas; no chemotherapy has even been demonstrated as a successful mode.  Those arising from genetic disorders (e.g. the Fibrous dysplasia seen in McCune-Albright syndrome, which arises from a postzygotic somatic mutation in the gene that codes for Gsa) are more often than not, untreatable. Osteomyelitis comes in forms which are essentially untreatable via pharmaceuticals, and cancers of the bone marrow are often of the type untreatable with pharmaceuticals.  The only treatment for Osteochondrodysplasias, which arise from a variety of defective gene products (such as Fibroblast growth factor receptor 3, PTS2, PTHR, TRAPPC2, SLC26A2 and many others) is surgery.
As stated above, the skill varies according to the disorder, ranging from those readily treatable with over the counter medicine to those which are completely untreatable.  However, the idea that bone diseases or disorders in general could be preventable or treatable with a given compound is scientifically unreasonable. This is because of the extreme variety of the nature and causes of the disorders.  Also, it was known in the art that that different treatment or therapy is required for different bone disorders depending on underlying causes.  Second, historically, the great majority of different types of bone disorders have no pharmaceutical treatment. Surgery is used for far more disorders than drugs.  Of course, some e.g. osteopenia, and osteoporosis are not treated surgically, and some e.g. Paget’s disease of the bone, have both drug and surgical treatments. Therefore, one of ordinary skill in the art would recognize that different bone diseases or disorders require different treatments depending their causes and one skilled in the art would not reasonably expect that the claimed composition would be effective for prevention and treatment of all types of bone diseases or disorders with different etiology.  
The amount of direction provided by the inventor and the existence of working examples:  While Applicants discloses the effect of the claimed composition comprising a multivalent metal salt and phosphoserine on osteoblast viability, there are no examples regarding treatment or prevention of other bone disorders including malignancy of bone, hearing loss, rickets, infection of bone, other genetic or developmental diseases. In addition, there is no demonstrated correlation that disclosed tests and results apply to prevention or treatment of those bone disorders embraced by the instant claims. 
The Quantity of Experimentation Needed:  In view of the Wands factors and In re Fisher (CCPA 1970) discussed above, to practice the claimed invention herein, a person of skill in the art would have to engage in undue experimentation to test which specific disorders or conditions can be treated or prevented by the composition encompassed in the instant claims, with no assurance of success. One of ordinary skill in the art would need to determine what specific disorders or conditions are benefited by the administration of the composition of the instant claims and would furthermore have to determine which of the claimed composition would provide prevention and treatment of which disorders or conditions. The specification fails to provide sufficient support of the broad use of the claimed composition for the treatment or prevention of the various claimed bone disorders or conditions, as a result necessitating one of skill to perform an exhaustive search for which disorders or conditions can be treated by what compounds of the instant claims in order to practice the claimed invention. Only a majority of the claimed disorders or conditions are discussed here to make the point of an insufficient disclosure, it does not mean that the other diseases meet the enablement requirements.
Factors such as "sufficient working examples", "the level of skill in the art" and "predictability", etc. have been demonstrated to be sufficiently lacking in the instantly claimed methods. In view of the physiological and chemical nature of the invention and the lack of working examples regarding the activity of the claimed compounds, one having ordinary skill in the art would have to undergo an undue amount of experimentation to use the invention commensurate in scope with the claims. Accordingly, the instant claims do not comply with the enablement requirement of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, since to practice the claimed invention a person of ordinary skill in the art would have to engage in undue experimentation, with no assurance of success.
Genentech Inc. vs. Nova Nordisk states, "[A] patent is not a hunting license.  It is not a reward for a search but a compensation for its successful conclusion and ‘patent protection’ is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable” (42 USPQ 2d 1001, Fed. Circuit 1997).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-9, 17-25 and 27-36 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2013/0122057 (cited in the IDS filed on 4/2/2021). 
US 2013/0122057 teaches a bone restorative composition for restoring and/or repairing bone comprising a multivalent metal compounds such as tetracalcium phosphate (TTCP) and small molecule amino acid phosphate compounds such as phosphoserine, and an aqueous medium such as water, buffers (sodium phosphate), saline, and blood based products (e.g.,  whole blood, plasma, platelet rich plasma, serum, and/or bone marrow aspirate) and a method of using the bone restorative composition for fixing bone fracture (bond disease or disorder), comprising applying the composition to the bone and allowing the composition to cure or to be resorbed by bone (abstract, [0010], [0022], [0030], [0033],[0034], [0044] and  claims 56, 58, 61, and 64-69). The phosphoserine is a species compound of claimed genus defined by formula (I). The compositions may be used to support new bone growth for dental socket or dental ridge augmentation ([0033]). US 2013/0122057 further teaches that small molecule multivalent metal compounds such as calcium phosphates, including TTCP, react with amino acid phosphate compounds such as phosphoserine to form cements, in the presence of aqueous environments ([0015]).
US 2013/0122057 further discloses that the small amino acid phosphate species (e.g., phosphoserine) is present in an amount from about 10% to about 90% by weight, preferably about 15% to about 50% by weight, and more preferably about 20% to about 40% by weight, based on the combined weight of the compound ([0041] and claim 3), which meets the amount greater than or equal to about 10% (w/w) recited in claims 18 and 30. 
US 2013/0122057 teaches that the alpha-TCP and beta-TCP additive component typically is in granular form ([0056]).
In addition, US 2013/0122057 disclose the composition further comprises additive such as alpha tri-calcium phosphate, beta tri-calcium phosphate, calcium sulfate, calcium silicate, calcium carbonate (other multivalent calcium compound). keratin (primarily found in human hair), autologous bone powder or chips, demineralized bone powder or chips, collagen, BMP7, stem cells, parathyroid hormone (PTH), bisphosphonates, and mixtures thereof ([0055] and claims 26-27).  
The prior art is silent about “generating or regenerating bone tissue” (claims 1-2), “increasing alkaline phosphatase activity” (claim 3), “inducing osteoblast formation” (claim 4), “the release of the osteoinductive factor from the composition” (claims 22-23) and increase in the level of a biomarker (claims 24-25), which are intended results of the active method steps.  However, the prior art teaches the same method steps as instantly claimed (i.e., applying the composition comprising the same components as claimed to the bone or in between bones and allowing the composition to cure or be resorbed by bone), thus the composition of the reference inherently perform the recited functions when the same composition is applied to the bone or in between bones and then is allowed to cure or resorbed by bone as taught by the prior art. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter, which there is reason to believe inherently includes functions that are newly cited, or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter to be shown in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003); see also Toro Co. v. Deere  & Co., 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004) (“[T]he fact that a characteristic is a necessary feature or result of a prior-art embodiment (that is itself sufficiently described and enabled) is enough for inherent anticipation, even if that fact was unknown at the time of the prior invention”).
		As such, the instant claims are anticipated by US 2013/0122057. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 17-25, and 27-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0122057 in view of US 2015/0374747 and US 2007/0082062 (cited in the IDS filed on 4/2/2021).
US 2013/0122057as applied supra is herein applied for the same teachings in their entirety.  
US 2013/0122057 does not specifically disclose the use of the composition for treating a specific bond disorder such as osteoporosis in claim 7. 
US 2015/0374747 teaches a method of accelerating bone growth in a subject having a bone condition or a pathological fracture wherein the pathological fracture comprises a fracture associated with osteoporosis, osteomalacia, malignant tumor, multiple myeloma, osteogenesis imperfecta congenita, cystic bone, suppurative myelitis, osteopetrosis, nutrition disorders or a combination thereof by orally administering the composition comprising amorphous calcium carbonate and at least one stabilizer such as phosphoserine (abstract, [0022], [0023], [0028], and [0041]).
Also, it was known in the art that calcium phosphate-based materials promote bone formation and inhibit bone resorption for preventing and treating osteoporosis as well as for bone and fracture repair as evidenced by US2007/0082062 (abstract). US2007/0082062 further discloses that osteoporosis is a progressive and debilitating metabolic bone disease characterized by low bone mass (bone loss) and structural deterioration (thinning of the cortical bone and disorganization of the trabecular bone) leading to increased bone fragility and susceptibility to fractures especially of the hip (femoral head), spine (vertebrae) and the wrist ([0003]). US2007/0082062 also teaches that osteoporosis is a `silent` disease because related bone loss occurs without symptoms until the individual suffers a bone fracture ([0003]). 
Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bone restorative composition taught by US 2013/0122057 for preventing or treating osteoporosis or other bone disorders, which are related to bone fracture because calcium phosphate-based materials in combination with phosphoserine were taught to be useful for treating a bone condition such as osteoporosis as well as for bone and fracture repair as evidenced by US 2015/0374747 and US2007/0082062. One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that the bone restorative composition comprising calcium phosphate based material and phosphoserine, which was taught to be useful for restoring and repairing bones in treatment of bone fracture, would be useful for preventing and treating a bone disorder such as osteoporosis as well.   

Claims 1-6, 8-9 and 17-36 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0122057.
US 2013/0122057as applied supra is herein applied for the same teachings in their entirety.  
US 2013/0122057 further teaches a kit comprising a first container comprising a multivalent metal salt comprising calcium such as TTCP and a small amino acid phosphate such as phosphoserine, a second container containing an aqueous medium (claim 34). Also, it further teaches that if additives are used, they may be included in a separate vial (container) ([0076]). US 2013/0122057 teaches small molecule multivalent metal compounds such as calcium phosphates, including tetracalcium phosphate (TTCP), react with small molecule organophosphate compounds such as amino acid phosphate compounds like phosphoserine to form cements, in the presence of aqueous environments, that have cohesive and adhesive properties ([0015]).
US 2013/0122057 does not specifically disclose a kit comprising a compound of Formula (I) (e.g., phosphoserine), a multivalent metal salt comprising calcium, an aqueous medium, and optionally an additive in a separate container as recited in claim 26.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit comprising each of the components taught by US 2013/0122057 in separate containers because a compound of Formula such as phosphoserine) and a multivalent metal salt can react with each other in the presence of aqueous medium during the storage as evidenced by US 2013/0122057.  One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that keeping each component in separate containers would improve their stability for the long term storage and they could be combined before use.  Also, the additive is optional ingredient, thus it would have been obvious to store it in a separate container so that it could be easily to included or excluded.   

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 8-9, 17-25, and 27-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-9, and 12-22 of copending application 17/122816.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘816 application are drawn to a method for joining two or more bones, bone fragments, or bone segments (treating bone disorder) with a composition comprising multivalent metal salt such as TTCP, a small organic phosphate compound such as phosphoserine, an aqueous medium, and optionally an additive, applying the composition onto or into the bones, bone fragments, or bone segments to be joined wherein the composition hardens and/or cures in less than about 30 minutes. The claims of the copending application are silent about “generating or regenerating bone tissue”, “increasing alkaline phosphatase activity”, “inducing osteoblast formation”, “the release of the osteoinductive factor for the composition” and increase in the level of a biomarker, which are intended results of the active method steps.  However, the claims of the copending application recite the same method steps as instantly claimed (i.e., applying the composition comprising the same components to the bone or in between bones and allowing the composition to cure or be resorbed by bone), thus the composition will inherently perform the recited functions when the same composition is applied to the bone or in between bones and then is allowed to cure or resorbed by bone. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus, the instant claims would have been obvious over the claims of ‘816 application.

Claims 1-6, 8-9, and 17-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 5-6, 9, 11-13, 16, 18-20, 23, 25-27, 29, and 31 of copending application 17/326953 in view of US 2013/0122057.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘953 application are drawn to a bone restorative composition and kit comprising multivalent metal salt such as TTCP and a small organic phosphate compound such as phosphoserine and an aqueous medium, allowing the composition to cure to form an interpenetrating network. The claims of the copending application do not specifically recite the use of the composition for treating a bone disorder. However,  US 2013/0122057 teaches a bone restorative composition for restoring and/or repairing bone comprising the same multivalent metal compounds such as tetracalcium phosphate (TTCP) and small molecule amino acid phosphate compounds such as phosphoserine, and an aqueous medium such as water, buffers (sodium phosphate), saline, and blood based products (e.g.,  whole blood, plasma, platelet rich plasma, serum, and/or bone marrow aspirate) as claimed and a method of using the bone restorative composition for fixing bone fracture (bond disease or disorder), comprising applying the composition to the bone and allowing the composition to cure or to be resorbed (abstract, [0010], [0022], [0030], [0033],[0034], [0044] and  claims 56, 58, 61, and 64-69). Thus, it would have been obvious to use the composition of the copending application for treating a bone disorder such as bone fracture as taught by US 2013/0122057.  The claims of the copending application are silent about “generating or regenerating bone tissue”, “increasing alkaline phosphatase activity”, “inducing osteoblast formation”, “the release of the osteoinductive factor” and increase in the level of a biomarker, which are intended results of the active method steps.  However, they recite the same composition as instantly claimed, thus the composition will inherently perform the recited functions when it is applied to the bone and allowed to harden, cure or be resorbed by bone for the treatment of bone disorder as taught by US 2013/0122057. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
The claims of ‘953 application do not specifically disclose a kit comprising an osteoinductive factor comprising a compound of Formula (I) (e.g., phosphoserine), a multivalent metal salt comprising calcium, and aqueous medium in a separate container as recited in claim 26.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit comprising multivalent metal salt such as TTCP, a small amino acid phosphate such as phosphoserine, and aqueous medium in separate containers because they can react with each other in the presence of aqueous medium  during storage as evidenced by US 2013/0122057 ([0015]).  One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that keeping individual components in separate containers would improve their stability during long-term storage and they could be combined before use.  
Thus, the instant claims would have been obvious over the claims of ‘953 application.

Claims 1-6, 8-9, 17-25 and 27-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-29 of US patent 10,286,102.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘102 patent are drawn to methods of adhering bone fragments together, enhancing screw and bone anchor fixation, and enhancing fixation of a joint replacement prosthesis to a bone (treating bone disorder) using the same composition comprising multivalent metal salt such as TTCP and a small organic phosphate compound such as phosphoserine and aqueous medium as claimed and allowing the composition to cure. The claims of the patent are silent about “generating or regenerating bone tissue”, “increasing alkaline phosphatase activity”, “inducing osteoblast formation”, “the release of the osteoinductive factor from the composition” and increase in the level of a biomarker, which are intended results of the active method steps. However, the claims of the patent recite the same method steps as instantly claimed (i.e., applying the composition comprising the same components to the bone and allowing the composition to cure or be resorbed by bone), thus the composition will inherently perform the recited functions when the same composition is applied to the bone. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). 
Thus, the instant claims are anticipated by the claims of ‘102 patent.

Claims 1-6, 8-9, 17-25, and 27-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US patent 8,273,803.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘803 patent are drawn to methods of repairing bone structure (treating bone disorder) comprising applying the same composition comprising multivalent metal salt such as TTCP, a small organic phosphate compound such as phosphoserine and aqueous medium to the bone and allowing the composition to cure as claimed. The claims of the patent are silent about “generating or regenerating bone tissue”, “increasing alkaline phosphatase activity”, “inducing osteoblast formation”, “the release of the osteoinductive factor from the composition” and increase in the level of a biomarker, which are intended results of the active method steps. However, the claims of the patent recite the same composition and method steps as instantly claimed (i.e., applying the composition comprising the same components to the bone and allowing the composition to harden, cure or be resorbed by bone) thus, the composition of the patent will inherently perform the recited functions when the same composition is applied to the bone. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Thus, the instant claims are anticipated by the claims of ‘803 patent.

Claims 1-6, 8-9, and 17-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-35 of US patent 9,265,857 in view of US 2013/0122057.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘857 patent are drawn to a bone restorative composition and kit comprising multivalent metal salt such as TTCP and a small organic phosphate compound such as phosphoserine, and an aqueous medium. The claims of the patent do not specifically recite the method of applying the composition for treating a bone disorder. However,  US 2013/0122057 teaches a bone restorative composition for restoring and/or repairing bone comprising the same multivalent metal compounds such as tetracalcium phosphate (TTCP) and small molecule amino acid phosphate compounds such as phosphoserine, and an aqueous medium such as water, buffers (sodium phosphate), saline, and blood based products (e.g.,  whole blood, plasma, platelet rich plasma, serum, and/or bone marrow aspirate) as claimed and a method of using the bone restorative composition for fixing bone fracture (bond disease or disorder), comprising applying the composition to the bone and allowing the composition to cure or to be resorbed (abstract, [0010], [0022], [0030], [0033],[0034], [0044] and  claims 56, 58, 61, and 64-69). Thus, it would have been obvious to use the composition of the patent for treating a bone disorder such as bone fracture as taught by US 2013/0122057. The claims of the patent are silent about “generating or regenerating bone tissue”, “increasing alkaline phosphatase activity”, “inducing osteoblast formation”, “the release of the osteoinductive factor from the composition” and increase in the level of a biomarker, which are intended results of active method steps. However, they recite the same composition as instantly claimed, thus the composition of the patent will inherently perform the recited functions when it is applied to the bone and allowed to harden, cure or be resorbed by bone for the treatment of bone disorder as taught by US 2013/0122057. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
The claims of the patent do not specifically disclose a kit comprising an osteoinductive factor comprising a compound of Formula (I) (e.g., phosphoserine), a multivalent metal salt comprising calcium, and aqueous medium in a separate container as recited in claim 26.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit comprising multivalent metal salt such as TTCP, a small amino acid phosphate such as phosphoserine, and aqueous medium in separate containers because they can react with each other in the presence of aqueous medium during storage as evidenced by US 2013/0122057 ([0015]).  One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that keeping individual components in separate containers would improve their stability during long-term storage and they could be combined before use.  
Thus, the instant claims would have been obvious over the claims of ‘857 patent.

Claims 1-6, 8-9, and 17-36 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-75 of US patent 8,232,327 in view of US 2013/0122057.
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘327 patent are drawn to an adhesive composition and kit comprising multivalent metal salt such as TTCP, a small organic phosphate compound such as phosphoserine, and an aqueous medium, which further comprises additive for promoting bone healing. The claims of the patent do not specifically recite the method of applying the composition for treating a bone disorder. However,  US 2013/0122057 teaches a bone restorative composition for restoring and/or repairing bone comprising the same multivalent metal compounds such as tetracalcium phosphate (TTCP), small molecule amino acid phosphate compounds such as phosphoserine, and an aqueous medium such as water, buffers (sodium phosphate), saline, and blood based products (e.g.,  whole blood, plasma, platelet rich plasma, serum, and/or bone marrow aspirate) as claimed and a method of using the bone restorative composition for fixing bone fracture (bond disease or disorder), comprising applying the composition to the bone and allowing the composition to cure or to be resorbed (abstract, [0010], [0022], [0030], [0033],[0034], [0044] and  claims 56, 58, 61, and 64-69). Thus, it would have been obvious to use the composition of the patent for treating a bone disorder such as bone fracture as taught by US 2013/0122057. The claims of the patent are silent about “generating or regenerating bone tissue”, “increasing alkaline phosphatase activity”, “inducing osteoblast formation”, “the release of the osteoinductive factor from the composition” and increase in the level of a biomarker, which are intended results of active method steps. However, they recite the same composition as instantly claimed, thus the composition of the patent will inherently perform the recited functions when it is applied to the bone and allowed to harden, cure or be resorbed by bone for the treatment of bone disorder as taught by US 2013/0122057. It is noted that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
The claims of the patent do not specifically disclose a kit comprising an osteoinductive factor comprising a compound of Formula (I) (e.g., phosphoserine), a multivalent metal salt comprising calcium, and aqueous medium in a separate container as recited in claim 26.
However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a kit comprising multivalent metal salt such as TTCP, a small amino acid phosphate such as phosphoserine, and aqueous medium in separate containers because they can react with each other in the presence of aqueous medium during storage as evidenced by US 2013/0122057 ([0015]).  One of ordinary skill in the art would have been motivated to do so on the reasonable expectation that keeping individual components in separate containers would improve their stability during long-term storage and they could be combined before use.  
Thus, the instant claims would have been obvious over the claims of ‘327 patent.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611